FILED
                                                                     United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                         Tenth Circuit

                            FOR THE TENTH CIRCUIT                         November 25, 2019
                        _________________________________
                                                                         Elisabeth A. Shumaker
                                                                             Clerk of Court
 ERIC ADAMS,

       Petitioner - Appellant,

 v.                                                         No. 19-1336
                                                (D.C. No. 1:19-CV-01226-LTB-GPG)
 MATEVOUSIAN, Warden,                                        (D. Colo.)

       Respondent - Appellee.
                      _________________________________

                            ORDER AND JUDGMENT*
                        _________________________________

Before McHUGH, KELLY, and MORITZ, Circuit Judges.**
                  _________________________________

      Petitioner-Appellant Eric Adams, a federal inmate appearing pro se, appeals

from the district court’s order dismissing his application for a writ of habeas corpus

pursuant to 28 U.S.C. § 2241 without prejudice. Adams v. Matevousian, No. 19-cv-

01226-LTB-GPG (July 26, 2019). Our jurisdiction arises under 28 U.S.C. § 1291

and we affirm the district court’s dismissal.




      *
         This order and judgment is not binding precedent, except under the doctrines
of law of the case, res judicata, and collateral estoppel. It may be cited, however, for
its persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
       **
          After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist in the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument.
      Mr. Adams is currently in the custody of the Federal Bureau of Prisons (BOP)

at a facility in Colorado. Mr. Adams filed a § 2241 petition in the Eastern District of

New York, which transferred the action to the District of Colorado. The petition

contended that the BOP is engaging in cruel and unusual punishment in violation of

the Eighth Amendment of the Constitution by housing him in a Colorado facility

rather than one in New York or Pennsylvania, which would be more easily accessible

by his family.

      We review the district court’s denial of a petition for habeas corpus de novo.

Bradshaw v. Story, 86 F.3d 164 (10th Cir. 1996). Petitions under § 2241 challenge

the execution of a sentence, not the validity of the underlying conviction.

Leatherwood v. Allbaugh, 861 F.3d 1034, 1041 (10th Cir. 2017). Challenges by

federal prisoners to conditions of confinement must be brought under Bivens v. Six

Unknown Named Agents of the Fed. Bureau of Narcotics, 403 U.S. 388 (1971). See

Palma-Salazar v. Davis, 677 F.3d 1031, 1033 (10th Cir. 2012).

      Mr. Adams challenges the location of his confinement, not the fact or duration

of his custody. Relief is therefore not available in a § 2241 action. See Palma-

Salazar, 677 F.3d at 1034–37. The exception recognized in Montez v. McKinna, 208

F.3d 862, 865 (10th Cir. 2000) does not apply to this case. Mr. Adams is a federal

inmate challenging the BOP’s choice of facilities, not a state inmate challenging his

transfer to a state other than the one where he was convicted. See id.




                                           2
      The district court’s order of dismissal without prejudice is AFFIRMED. We

deny IFP status.


                                        Entered for the Court

                                        Paul J. Kelly, Jr.
                                        Circuit Judge




                                        3